Citation Nr: 1230672	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from July 1962 to October 1966.     

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The Veteran testified in support of this claim during a hearing held before the undersigned Acting Veterans Law Judge at the RO in July 2012.

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran contends that he first developed ringing in his ears (tinnitus) when he was 18 and serving in the Reserves.  Allegedly, at the time, he was assigned to a ship's deck crew as a seaman's apprentice, cleaning large, noisy fans in the fan room.  He asserts that the noise was so intense, he temporarily lost his hearing.  He contends that when he regained it, his ears started ringing.  Allegedly, he has had tinnitus since then, which was particularly evident during his first two years of active duty, when he continued to serve on a ship's deck crew and also on the gun crew without hearing protection.

The RO did not develop the Veteran's claim further in this case, finding that the alleged acoustic trauma could not be conceded given the Veteran's military occupational specialty of seaman and communications yeoman on the USS Hunley.  During his hearing, however, the Veteran submitted service personnel records substantiating his assertions that he served in at least one other capacity, the duties of which might have caused acoustic trauma.  

Given that there is medical evidence of record diagnosing tinnitus and other documentation supporting the Veteran's assertion regarding acoustic trauma, an opinion is needed addressing whether the ringing the Veteran first experienced prior to active duty worsened in severity during active duty, including secondary to the alleged acoustic trauma.  

This claim is REMANDED to the RO for the following action:

1.  Afford the Veteran a VA ear examination for the purpose of determining the etiology of his tinnitus.  Ask the examiner to:

a) review the claims file; 

b) conduct all studies, tests, and evaluations deemed necessary; 

c) record the Veteran's pre-service, service and post-service history of noise exposure, acoustic trauma and tinnitus;  

d) assuming the competency and credibility of the Veteran's reported history, offer an opinion as to whether his tinnitus is related to his active service;

e) if not, offer an opinion as to whether it preexisted service and worsened in severity beyond its natural progression during service;

f) provide rationale for all opinions expressed; and  

g) if an opinion cannot be provided without resort to speculation, indicate whether there is outstanding evidence that could be procured to aid in providing such an opinion.

2.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.

3.  Readjudicate this claim based on all the evidence of record.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case.  Thereafter, if indicated, return the case to the Board for appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


